70 F.3d 1252
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.APEX CONSTRUCTION CO. INC., Appellantv.Joseph BRAUNSTEIN, Trustee Appellee.
No. 94-2084.
United States Court of Appeals, First Circuit.
Dec. 28, 1994.

1
APPEAL DISMISSED.


2
Michael Savage, Esq.

Joseph Braunstein
ORDER OF COURT

3
The Clerk of this Court notified the appellant that the statement of issues and the designation of the contents of the appendix to brief were due to be filed on 10/27/94, and that the brief for appellant and the appendix to brief were due to be filed by 11/21/94.


4
On 12/2/94, the Clerk notified appellant that he was in default as to the above filings, and that if no further action were taken by 12/16/94, the appeal would be dismissed under Local Rule 45.


5
The appellant, having remained in default, It is ordered that the appeal herein be, and the same hereby is, dismissed for want of prosecution.